     Case 4:19-cv-02496 Document 37 Filed on 06/11/20 in TXSD Page 1 of 15
                                                                    United States District Court
                                                                      Southern District of Texas

                                                                         ENTERED
                   IN THE UNITED STATES DISTRICT COURT                   June 11, 2020
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION
                                                                      David J. Bradley, Clerk




AISHA RILEY, on Behalf of               §
Herself and All Others                  §
Similarly Situated,                     §
                                        §
                   Plaintiff,           §
                                        §
v.                                      §
                                        §
HOUSTON NORTHWEST OPERATING             §
COMPANY, L.L.C., a Texas                §      CIVIL ACTION NO. H-19-2496
Limited Liability Company               §
d/b/a"HCA Houston Healthcare            §
Northwest" and Houston                  §
Northwest Medical Center"; and          §
GULF COAST DIVISION, INC., a            §
Texas Corporation, d/b/a "HCA           §
Houston Healthcare,"                    §
                                        §
                  Defendants.           §


                      MEMORANDUM OPINION AND ORDER


      Plaintiff Aisha Riley ("Plaintiff"), on behalf of herself and
all others similarly situated, asserts claims against Houston
Northwest    Operating    Company      and   Gulf   Coast   Division,        Inc.
("Defendants") for declaratory and injunctive relief under the
Texas Deceptive Trade Practices Act ("DTPA") and Texas common law.1
Pending   before    the   court   is    Defendants'    Motion   to     Dismiss
Plaintiff's Second Amended Class Action Complaint               &    Brief In
Support   ("Motion to Dismiss") (Docket Entry No. 19).                For the


      Plaintiff's Second Amended Class Action Complaint ( "Second
      1

Amended Complaint") , Docket Entry No. 13, p. 16 1 6.2, p. 19
11 7.2, 7.3. All page numbers for docket entries in the record
refer to the pagination inserted at the top of the page by the
court's electronic filing system, CM/ECF.
     Case 4:19-cv-02496 Document 37 Filed on 06/11/20 in TXSD Page 2 of 15



reasons explained below, the Motion to Dismiss will be granted in

part and denied in part.


                  I.    Factual and Procedural Background

      Defendants operate a number of hospitals in Texas under the
name HCA Houston Healthcare Northwest. 2           The hospitals charge a
general emergency room service fee (the "Service Fee") to patients
of their emergency departments depending on the level of treatment
provided. 3    The hospitals require patients to sign a contract that
does not specifically identify the Service Fee but requires payment
of "the rates stated in the hospital's price list (known as the
'Charge Master')."4        The Charge Master is a spreadsheet available

on   Defendants'       website   listing    the   numerical   codes,    short

descriptions, and pricing for procedures available at the hospital.
The Charge Master includes listings for the five levels of the
Service Fee described as "LVL 1 EMER DEPT," "LVL 2 EMER DEPT,"
"LVL 3 EMER DEPT," "LVL 4 EMER DEPT," and "LVL 5 EMER DEPT."5

      2
          rd. at 2-3   11 2.2, 2.3.
      Id. at 7 1 4.7 (describing the Service Fee as a "surcharge";
      3

Motion to Dismiss, Docket Entry No. 19, pp. 9, 12 (describing the
Service Fee as an "ED Facility Fee").
      Conditions of Admission and Consent for Outpatient Care
      4

("Patient Contract"), Exhibit 3 to Motion to Dismiss, Docket Entry
No. 20-3, p. 3 1 5.
      Charge Master, Exhibit 4 to Plaintiff's Response to
      5

Defendants'   Motion   to    Dismiss   Second   Amended   Complaint
("Plaintiff's Response"), Docket Entry No. 24-1, p. 154. Charge
Master spreadsheets for each of Defendants' hospitals are available
online.     See Detail Price List, HCA Houston Healthcare,
https://hcahoustonhealthcare.com/about/legal/detail-price-list.dot.
                                      -2-
    Case 4:19-cv-02496 Document 37 Filed on 06/11/20 in TXSD Page 3 of 15



Defendants provide no other explanation as to when or how the
Service Fee is applied.          One of these five levels of the Service
Fee is charged to all patients (except Medicare/Medicaid patients)
who visit Defendants' hospitals' emergency rooms in addition to
charges for the specific procedures and services done.6

     On December 24, 2018, Plaintiff received treatment at one of
Defendants' hospitals, Houston Northwest Medical Center, where she
signed the Patient Contract.7        The total bill for the services she
received was $10,381.22, including the Service Fee of $2,208.93.8
The hospital's contract with Plaintiff's health insurer reduced the

bill to $5,331.94 and to $963. 47 for the Service Fee.9                     The
hospital billed the balance of the $10,381.22               ($4,085.81)     to
Plaintiff because it did not exceed the deductible in her health
insurance plan.10        The parties agree that Plaintiff never paid this
bill. 11 The account was referred to a debt collection agency, which
has sent Plaintiff a letter of intent to collect.12


     6
         Second Amended Complaint, Docket Entry No. 13, p. 7   11 4.6, 4.7.
     7
         Id. at 11   1   4.13.
     8
         Id.
     9
      Houston Northwest Medical Center Bill, Exhibit                   6    to
Plaintiff's Response, Docket Entry No. 24-1, p. 587.
     10
         Motion to Dismiss, Docket Entry No. 19, pp. 11-12.
     11   Id. at 12; Plaintiff's Response, Docket Entry No. 24, pp. 9-10.
      Medicredit Notice of Intent to Collect, Exhibit
     12
                                                                       5    to
Plaintiff's Response, Docket Entry No. 24-1, p. 585.
                                      -3-
    Case 4:19-cv-02496 Document 37 Filed on 06/11/20 in TXSD Page 4 of 15

     Plaintiff        filed    her       Original    Class    Action    Complaint    on

July 10, 2019. 13     Her live pleading is her Second Amended Complaint
filed on September 11, 2019. 14             Plaintiff alleges that Defendants'
failure to disclose the Service Fee to emergency room patients in
advance of treatment is unconscionable under Texas common law and
violates the DTPA.             Plaintiff          seeks   declaratory relief that
Defendants' billing practices are unconscionable under Texas law
and violate the DTPA, and that the Service Fee ($963.47) is not
owed under the Patient               Contract.15          Plaintiff    also seeks an
injunction under the DTPA preventing Defendants from collecting the
fee from patients who were not given prior notice of the fee and
requiring     Defendants       to    give       future     patients    such   notice. 16
Plaintiff does not seek monetary damages. 17
     On November 11, 2019, Defendants filed their Motion to Dismiss
contending that the court lacks subject-matter jurisdiction over
Plaintiff's claims.18          Plaintiff responded on December 20, 2019, 19
and Defendants replied on January 10, 2020.20

     13   Plaintiff's Original Class Action Complaint, Docket Entry
No. 1.
     14
          Second Amended Complaint, Docket Entry No. 13.
     15
          Id. at 16   1   6. 2, 17   1   6.3.
     16
          Id. at 19-20     1 7.3.
     17
          Id. at 19   1 6.7.
     18
          Motion to Dismiss, Docket Entry No. 19, pp. 1, 13.
     19
          Plaintiff's Response, Docket Entry No. 24.
      Defendants' Reply Brief in Support of Motion to Dismiss
     20

Plaintiff's Second Amended Class Action Complaint ("Defendants'
Reply"), Docket Entry No. 25.
                                            -4-
     Case 4:19-cv-02496 Document 37 Filed on 06/11/20 in TXSD Page 5 of 15



                            II.   Law and Analysis

      Defendants contend that the court lacks Article III subject­
matter jurisdiction because Plaintiff does not have standing.21
Defendants argue that Plaintiff has not suffered an injury in fact
and that the relief sought will not redress any such injury.22
Defendants seek dismissal of the action under Federal Rule of Civil

Procedure 12(b)(1).23

A.    Legal Standard

      "Federal courts are courts of limited jurisdiction."                Kokkonen
v. Guardian Life Insurance Company of America, 114 S. Ct. 1673,

1675 (1994). The burden of establishing federal jurisdiction rests

with the party asserting jurisdiction.                DaimlerChrysler Corp. v.

Cuno, 126 S. Ct. 1854, 1861 n.3 (2006).                   A party may assert the
defense of lack of subject-matter jurisdiction in a Rule 12(b)(1)

motion.       Fed R. Civ. P. 12(b)(1).         "A case is properly dismissed
for lack of subject matter jurisdiction when the court lacks the

statutory or constitutional power to adjudicate the case."                   Home
Builders Association of Mississippi            I    Inc. v. City of Madison,
Mississippi,       143   F.3d   1006,   1010       (5th   Cir.   1998)   (internal
quotations omitted).       The court may determine whether it possesses
subject-matter jurisdiction over an action by looking to "{1) the


      21
           Motion to Dismiss, Docket Entry No. 19, p. 13.
      22
           rd. at 13, 18-19.
      23
           Id. at 6.
                                        -5-
       Case 4:19-cv-02496 Document 37 Filed on 06/11/20 in TXSD Page 6 of 15



complaint alone; (2) the complaint supplemented by undisputed facts

evidenced in the record;           or   (3) the complaint supplemented by
undisputed facts plus the court's resolution of disputed facts."
Barrett Computer Services, Inc. v. PDA, Inc., 884 F.2d 214, 220
(5th Cir. 1989).

        "No principle is more fundamental to the judiciary's proper
role in our system of government than the constitutional limitation
of federal-court jurisdiction to actual cases or controversies."

Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016) (internal
quotations omitted).          One element of the case-or-controversy

requirement is that a plaintiff must establish, on the basis of the
complaint, standing to sue.          Raines v. Byrd, 117 s. Ct. 2312, 2317
(1997) (citing Lujan v. Defenders of Wildlife, 112 S. Ct. 2130,
2136-37     (1992)).     To have standing,       "[a]    plaintiff must have
(1) suffered an injury in fact, (2) that is fairly traceable to the
challenged conduct of the defendant, and (3) that is likely to be
redressed by a favorable judicial decision."             Spokeo, 136 S. Ct. at
1547 (citing Lujan,        112 S. Ct. at 2136).          " [A]    plaintiff must
demonstrate standing for each claim [s]he seeks to press" and have
"standing       separately     for      each   form     of    relief     sought."
DaimlerChrysler, 126 S. Ct. at 1867 (internal quotations omitted).
The precise requirements for standing depends on "the nature and
source of the claim asserted."            Warth v. Seldin, 95 S. Ct. 2197,
2206     (1975).     In a class action suit           "if none of the named
plaintiffs      purporting    to     represent   a    class      establishes   the

                                        -6-
     Case 4:19-cv-02496 Document 37 Filed on 06/11/20 in TXSD Page 7 of 15



requisite of a case or controversy with the defendants, none may

seek relief on behalf of himself or any other member of the class."
O'Shea v. Littleton, 94 S. Ct. 669, 675 (1974).               "Where, as here,
a case is at the pleading stage, the plaintiff must 'clearly .
allege facts demonstrating' each element" of standing. Spokeo, 136

S. Ct. at 1547 (quoting Warth, 95 S. Ct. at 2215).

B.    Injury in Fact

       "To establish injury in fact, a plaintiff must show that he or
she suffered 'an invasion of a legally protected interest' that is
'concrete    and   particularized'      and   'actual    or    imminent,     not
conjectural or hypothetical.'" Spokeo, 136           s. Ct. at 1548 (quoting
Lujan, 112 S. Ct. at 2136).        To have standing to seek declaratory
or   injunctive    relief,    a   plaintiff   must    demonstrate     a    real,
immediate threat of injury:         "' Past exposure to illegal conduct
does not in itself show a present case or controversy regarding
injunctive relief . . . if unaccompanied by any continuing, present
adverse effects."' City of Los Angeles v. Lyons, 103 S. Ct. 1660,
1665 (1983); see also Bauer v. Texas, 341 F.3d 352, 358 (5th Cir.
2003) (stating that for a plaintiff to have standing to sue for
injunctive or declaratory relief he "must allege facts from which
it appears there is a substantial likelihood that he will suffer
injury in the future").
      The parties agree that Plaintiff owes an outstanding balance
of $963.47 to Defendants for the service charge under the Patient

                                     -7-
    Case 4:19-cv-02496 Document 37 Filed on 06/11/20 in TXSD Page 8 of 15



Contract.     Plaintiff argues that this balance and the fact that it
has been sent to a debt collection agency demonstrate an injury in

fact.24     Defendants offer multiple arguments why the amount billed
and owed by Plaintiff is not an injury in fact relevant to this
action.
     Defendants argue that Plaintiff has not suffered an injury in
fact because they disclosed the Service Fee in the Charge Master in
accordance with Federal regulations and Texas laws on hospital
price disclosures.25 But whether Plaintiff's claims will fail given
Defendants' compliance with these laws and regulations is not
relevant to determining whether she has standing. See Steel Co. v.
Citizens for a Better Environment, 118 S. Ct. 1003, 1010 (1998)
("[T]he absence of a valid (as opposed to arguable) cause of action
does not implicate subject-matter jurisdiction, i.e., the courts'
statutory or constitutional power to adjudicate the case.").                For
the purpose of determining Plaintiff's standing, the court must
assume her legal claims have merit.          See North Cypress Medical
Center Operating Co.• Ltd. v. Cigna Healthcare, 781 F.3d 182, 191
(5th Cir. 2015).       Assuming that Plaintiff is correct that the
Service Fee is unlawful, she would be injured if forced to pay the
fee under the Patient Contract.

     Defendants argue that the outstanding balance does not satisfy
the injury-in-fact requirement because it does not represent a

     24
          Plaintiff's Response, Docket Entry No. 24, pp. 16-17.
     25
          Motion to Dismiss, Docket Entry No. 19, pp. 15-18.
                                    -8-
   Case 4:19-cv-02496 Document 37 Filed on 06/11/20 in TXSD Page 9 of 15



continuous injury or imminent threat of future injury necessary for

Plaintiff to seek declaratory and injunctive relief. 26                 But a
contractual obligation to pay money incurred is sufficient to
establish an injury in fact even when that debt has not been and
may never be paid.          See E. M.    v. New York City Department of
Education, 758 F.3d 442, 458-460 (2d Cir. 2014).             And a party to a
contract generally has Article III standing to bring claims for
declaratory relief related to that contract.                  BroadStar Wind
Systems Group Limited Liability Co. v. Stephens, 459 F. App'x 351,
356 (5th Cir. 2012).        Accordingly, Plaintiff's obligation to pay
the Service Fee under the contract is an actual injury relevant to
her claims that the service charge is unconscionable and that
Defendants     unlawfully    induced     her   to   enter   the   contract   in
violation of the DTPA.
     Defendants argue that the obligation to pay                   is only a
speculative future injury because there is no evidence that

Plaintiff will have to pay the debt other than the debt collection
agency's notice of intent to collect. 27            Defendants suggest that
Plaintiff may only bring a claim for damages related to this debt,
rather than a claim for declarative or injunctive relief. 28            These
arguments lack merit in light of the above-discussed principles.
Defendants cite no authority that a party seeking to avoid an

     26
          Id. at 14.
     27
          Defendants' Reply, Docket Entry No. 25, pp. 6-7.
     28
          Id. at 6.

                                        -9-
   Case 4:19-cv-02496 Document 37 Filed on 06/11/20 in TXSD Page 10 of 15



allegedly unlawful obligation under a contract lacks standing to

seek declaratory or injunctive relief.         Moreover, in the standing
context courts typically do not assume a party is unlikely to
enforce a contractual right without conclusive evidence of waiver.

See, e.g., E.M., 758 F.3d at 458-59. Defendants have not argued or
provided any evidence that they have waived their right to and will
never seek payment of the Service Fee. The court is persuaded that
the bill and the referral of Plaintiff's account to a debt
collector is sufficient evidence that the harm imposed by the
obligation to pay the fee is not mere conjecture.
     Defendants argue that the outstanding balance is not an injury
in fact because Plaintiff's insurer's contract with the hospital
reduced the fee from $2,208.93 to $963.47. 29         This argument lacks
merit because only the injury's existence, not its magnitude, is
relevant to Article III standing.         See United States v. Students
Challenging Regulatory Agency Procedures ("SCRAP"), 93 S. Ct. 2405,
2417 n.14 (1973).
     The court concludes that the outstanding balance Plaintiff
owes Defendants under the Patient Contract satisfies the injury-in­
fact requirement for Article III standing.          As Plaintiff has not
argued that any other injury in fact applies to her claims, the
court will consider only the outstanding balance in determining
whether the other elements for standing are met.


     29
          Id. at 5-6.
                                   -10-
     Case 4:19-cv-02496 Document 37 Filed on 06/11/20 in TXSD Page 11 of 15



C.     Redressability

       Defendants argue that any injury Plaintiff suffered is not
redressable by the declarative and injunctive relief she seeks. 30
Plaintiff must show standing separately for each claim and each
form of relief sought.       Because Plaintiff's only injury in fact is

the outstanding balance, Plaintiff only has standing to seek relief
for which there is "a likelihood that the requested relief will
redress the alleged injury.     11
                                     See Servicios Azucareros de Venezuela,

C.A. v. John Deere Thibodeaux, Inc., 702 F.3d 794, 799-800 (5th
Cir. 2012).
       Plaintiff's      requested    relief     can   be   divided   into     two

categories:        (1) relief related specifically to the contract and

the outstanding balance and             (2)    relief aimed at restraining
Defendants' future conduct.          The first category includes requests
for:
       •       a declaration that the Patient Contract does not
               authorize the Service Fee;
       •       a declaration that Plaintiff is not liable for the
               Service Fee under the Contract;
       •       declarations that Defendants' practice of charging
               the   Service    Fee  without  prior   notice   is
               unconscionable under Texas common law and violates
               the DTPA; 31 and


       30
            Motion to Dismiss, Docket Entry No. 19, pp. 18-19.
      Plaintiff's Second Amended Complaint states that she seeks
       31

a judgment as to "Defendants' billing practices as they relate to
Plaintiff and the Class members.     Reading the complaint as a
                                          11



                                                   (continued ...)
                                       -11-
   Case 4:19-cv-02496 Document 37 Filed on 06/11/20 in TXSD Page 12 of 15



        •         an injunction against the collection of charges for
                  the Service Fee. 32
These requests are likely to redress Plaintiff's injury in fact
because if granted they would remove her legal obligation to pay
the Service Fee, and Defendants could no longer demand that portion
of the outstanding balance.

        The second category are requests that               the court enjoin
Defendants from billing or collecting the Service Fee from future

emergency room patients - including but not limited to Plaintiff -
and from "representing that the Contract authorizes Defendants to

charge"       the fee.33         This requested relief would only affect

Defendants' future conduct and would not redress Plaintiff's injury
of the outstanding balance.              Because Plaintiff has not argued that
there is a substantial risk that she will suffer any future injury
from Defendants' future conduct, she does not have standing to seek
an injunction affecting that conduct. See Stringer v. Whitley, 942
F.3d 715, 721 (5th Cir. 2019).
        The court concludes that Plaintiff has suffered an injury in
fact in the form of the outstanding balance and that some of her


       ( ••• continued)
     31

whole, the court understands the complained-of billing practices to
be Defendants' alleged failure to give patients prior notice of the
Service Fee and billing for the Service Fee under the Patient
Contract.
     32
            Second Amended Complaint, Docket Entry No. 13, p. 16       1 6.2,
p. 19   1 7. 3 (a) .
     33
            Id.   at 19-20   11 7.3 (b) - (d) .
                                           -12-
   Case 4:19-cv-02496 Document 37 Filed on 06/11/20 in TXSD Page 13 of 15



requested relief will likely redress the injury.          Defendants do not
dispute that the injury is fairly traceable to their alleged
conduct.    Plaintiff therefore has Article III standing to pursue
her claims as to the validity of the Service Fee that she was
charged.      Plaintiff does not,      however,   have standing to seek
injunctions    affecting    Defendants'      unrelated    future    conduct.
Accordingly, the court will grant the Motion to Dismiss only as to
the injunctions sought in paragraphs 7. 3 (b) - (d) of the Second
Amended Complaint that are aimed at future conduct.


   III.     New Briefing on Class Certification and Jurisdiction

     Also pending before the court is Plaintiff's Motion for Class

Certification (Docket Entry No. 27).          The court has granted the
parties leave to file supplemental briefs on that motion, currently
due on June 18, 2020, and July 2, 2020. 34        The court's ruling that
Plaintiff    lacks   standing   to    seek   injunctive    relief    against
Defendants' future conduct, however, may affect issues relevant to
class certification.     Accordingly, the court will deny the motion
for class certification without prejudice and order Plaintiff to
file an amended motion so that class certification may be briefed
in light of this Memorandum Opinion and Order.
     Moreover, while the court has concluded that the action should
not be dismissed on the issue of standing, it is not clear that the


     34 Order Granting Joint Motion for Leave to File Supplemental
Class Certification Briefs, Docket Entry No. 36.
                                     -13-
   Case 4:19-cv-02496 Document 37 Filed on 06/11/20 in TXSD Page 14 of 15



court has statutory subject-matter jurisdiction over Plaintiff's
claims.     Plaintiff's Second Amended Complaint asserts that the
court has jurisdiction under the diversity provisions of the Class
Action Fairness Act ( "CAFA") because at least one of the Defendants
is a citizen of Texas and at least one member of the proposed class

is a citizen of another state, and the total amount in controversy

exceeds $5,000,000.        See 28 U.S.C.       §   1332(d)(2).        But Defendants

are citizens       of   Texas, their       hospitals     are     in    Texas, their

complained-of conduct occurred in Texas, and Plaintiff asserts only
Texas state law claims. 35             If over two-thirds of Plaintiff's
proposed class members are citizens of Texas, it is unlikely that
the court has jurisdiction over this action.               See id. § 1332(d)(4)
(providing    that      district      courts   "shall    decline        to   exercise
jurisdiction" under CAFA where over two-thirds of a proposed
plaintiff class are citizens of the state where the action is filed
and if other requirements are met).                  The court will therefore
require the parties' briefing on class certification to also
address the court's subject-matter jurisdiction.


                          IV.   Conclusion and Order

     For the reasons explained above, the court concludes that
Plaintiff    has    Article     III    standing     to   seek    relief      for   the
outstanding balance she owes under her contract with Defendants.


      Second Amended Complaint, Docket Entry No. 13, pp. 2-3
     35
                                                                               1 2.2,
pp. 3-4 1 2.3, p. 11 11 4.13-5.1.
                                        -14-
   Case 4:19-cv-02496 Document 37 Filed on 06/11/20 in TXSD Page 15 of 15



But Plaintiff does not have standing to seek injunctions against
Defendants' for their future conduct unrelated to that obligation.
Accordingly, Defendants' Motion to Dismiss (Docket Entry No. 19) is

GRANTED as to the injunctions sought in Paragraphs 7.3(b)-(d) of

Plaintiff's Second Amended Class Action Complaint (Docket Entry

No. 13) and is otherwise DENIED.

     The court's Order Granting Joint Motion for Leave to File
Supplemental Class Certification Briefs (Docket Entry No. 36) is

VACATED,   and Plaintiff's Motion for Class Certification (Docket

Entry No. 27) is DENIED WITHOUT PREJUDICE.        Plaintiff is ORDERED to

file an Amended Motion for Class Certification within fourteen days
of the entry of this Memorandum Opinion and Order.            The parties'

briefs on class certification are REQUIRED to address the court's

subject-matter jurisdiction.

     SIGNED at Houston, Texas, on this the 11th day of June, 2020.




                                                  SIM LAKE
                                     SENIOR UNITED STATES DISTRICT JUDGE




                                   -15-
